On April 27, 1948, the zoning board of appeals of the city of Tonkers granted *1050the application of Joseph Brunette for a variance to permit premises located in a “ Business-Apartment ” district to be used for the wholesale processing and sale of cheese. Several neighboring property owners thereupon instituted proceeding No. 1 to review the action of the board. By resettled order, entered May 9, 1949, the April 27, 1948, resolution of the board was annulled, vacated and set aside, further hearings were directed to be held, at which relevant testimony and evidence should be taken, and the board was directed to prepare, sign, and file a decision. (193 Mise. 194.) On June 7, 1949, a hearing was held, and on June 28, 1949, the board denied the application for the variance. Brunette then instituted Proceeding No. 2 to review the action of the board. On September 14, 1949, these proceedings were consolidated and on December 31, 1949, the consolidated proceeding was transferred to this court for determination. (197 Mise. 77.) Determination of the zoning board of appeals of June 28, 1949, denying the variance, unanimously confirmed, with one bill of $50 costs and disbursements to petitioners and respondents in Proceeding No. 1, payable by intervener-respondent in that proceeding. No opinion. Present — Carswell, Johnston," Adel and Sneed, JJ.; Nolan, P. J., not voting.